The plaintiff testified that he could see when he stepped off the bus, and that he was thoroughly familiar with the condition of the street at that place. Still he stepped into a hole and was injured. No explanation whatever was given as to why he stepped into the hole or why he failed to avoid it.
It seems to me that under those circumstances, there is a failure of proof on the essential element of causal relation between the plaintiff's injury and the alleged negligence of the defendant. *Page 123